UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1930


GARY L. GASKINS,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00367-MSD-DEM)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary L. Gaskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary L. Gaskins seeks to appeal the district court’s

order dismissing without prejudice his complaint under 28 U.S.C.

§ 1915(e) (2006) for failing to state a cognizable claim.                                           This

court    may     exercise      jurisdiction             only    over        final       orders,      28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders.          28      U.S.C.      §    1292           (2006);       Fed.        R.      Civ.      P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–

46 (1949).        The order Gaskins seeks to appeal is neither a final

order     nor     an    appealable       interlocutory                or        collateral      order

because it is possible for him to cure the pleading deficiencies

in   the       complaint       that      were           identified          by     the     district

court.     See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066–67 (4th Cir. 1993) (holding that a dismissal

without prejudice is not appealable unless it is clear that no

amendment       to     the   complaint       “could           cure    the        defects       in   the

plaintiff’s          case”   (internal        quotation              marks       omitted));          see

also Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir.

2005)    (explaining         that,    under         Domino      Sugar,          this    court       must

“examine      the      appealability      of        a    dismissal          without       prejudice

based    on     the    specific      facts     of       the    case        in    order     to   guard

against         piecemeal      litigation                and     repetitive              appeals”).

Accordingly, we dismiss the appeal for lack of jurisdiction.                                         We

dispense        with    oral    argument        because          the        facts        and    legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3